      Case 2:18-cv-04949-BWA-JCW Document 23 Filed 04/09/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


ASHLEY CHOUEST, INDIVIDUALLY *                     CIVIL ACTION NO.: 18-4949
AND ON BEHALF OF HER MINOR           *
CHILDREN, L.J.B., III, L.B. and L.B. *             JUDGE BARRY W. ASHE
                                     *
VERSUS                               *             MAGISTRATE JUDGE JOSEPH
                                     *             C. WILKINSON, JR.
CIGNA INSURANCE COMPANY              *
*    *    *       *       *      *   *             *         *   *      *      *   *


                                         ORDER

       Considering the above and foregoing Joint Motion to Dismiss (R. Doc. 22):

       IT IS HEREBY ORDERED that all claims in the captioned matter be and they are

hereby dismissed, with prejudice.

       New Orleans, Louisiana this 9th day of April, 2019.




                                    BARRY W. ASHE
                                    UNITED STATES DISTRICT COURT JUDGE
